Citation Nr: 0120890	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  97-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for hammertoes.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from June 1943 to September 
1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 1998, the Board determined that new and material 
evidence had been submitted to reopen a prior final denial 
for service connection for pes planus.  The Board then 
remanded this case for consideration of the issue on its 
merits by the RO.  The case is now once again before the 
Board.  


FINDINGS OF FACT

1.  Bilateral pes planus clearly and unmistakably existed 
prior to service.  

2.  Bilateral pes planus clearly and unmistakably did not 
grow permanently worse during service.  

3.  Hammertoes are not related to service.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (2000).  

2.  Hammertoes were not incurred in or aggravated in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability that was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§  1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Moreover, a disease that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service.  That presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. §§ 1111; 
see Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. Brown, 
4 Vet. App. 331 (1993). 

Further, a preexisting injury or disease is considered to 
have been aggravated by service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  The United States Court of Veterans 
Appeals has held, however, that intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

An entrance examination in June 1943 revealed the feet to be 
normal.  However, during service, in August 1943, less than 
two months after his entrance examination, the veteran 
complained of foot pain.  The veteran provided at that time a 
history of foot discomfort of two to three years duration.  
Diagnoses were pes planus, second degree, with chronic arch 
strain, and pes planus, third degree, severe, bilateral, 
congenital.  A report prepared in August 1943 in anticipation 
of an administrative discharge reflects a physician's 
determination that the veteran suffered from severe pes 
planus, characterized as bilateral and congenital, that the 
disability existed prior to enlistment and did not originate 
in the line of duty, and that the disability had not been 
aggravated by service.  A report to a Board of Medical 
Officers reflects a determination that the veteran was unable 
to perform drills, marches and other duties required of a 
soldier because pes planus resulted in constant, severe pain 
on standing, marching or drilling for any period of time and 
recommends separation based upon bilateral pes planus, third 
degree, severe, with pronation.  The veteran was subsequently 
administratively separated from service.  

During a VA examination in March 1945, the veteran indicated 
that he began to experience pain in both feet in 1942 working 
as a salesman and that the pain became aggravated while in 
service.  Examination in March 1945 revealed moderate 
flattening of the longitudinal arch, bilaterally.  There was 
a tendency to a hammertoe deformity of the third and fourth 
digits of both feet.  No other abnormalities were present.  
Diagnoses consisted of pes planus, first degree, and weak 
foot.  A subsequent September 1946 letter from a treating 
physician reveals that the veteran was in receipt of care for 
pes planus, second degree, and that he utilized an orthopedic 
shoe with a built in arch.  

During an examination in October 1946 the veteran reported 
that beginning in 1942 or 1941 he tired at times after 
playing ball and that in basic training standing inspection 
resulted in feet pain and fatigue in his legs.  The veteran 
complained of pain in his feet going to his hips after 
standing.  The diagnosis was weak foot, bilateral, between 
first and second degree.  

During an examination in November 1951, the veteran indicated 
that he began to experience foot discomfort during basic 
training.  Examination revealed mild lowering of the 
transverse arches of both feet, without callosities, and mild 
bowing of the tendo-Achilles, as well as mild bulging of the 
inner borders of the feet.  The diagnosis was pes planus.  

The veteran has more recently received treatment for pain in 
the lower extremities.  A January 1997 entry notes flattening 
of the arches with standing.  In February 1998, the veteran's 
flat feet were evaluated by a private physician who opined in 
a letter dated that same month that the veteran suffered from 
pain in his left foot, that his condition was not congenital 
and that the veteran's condition could possibly be due to 
activities performed in the Army, although it would be 
impossible for the examiner to indicate when the condition 
actually developed.  The same physician, in an April 2000 
letter, indicated that a foot condition caused the veteran's 
hammertoe.  

During a hearing in October 1997, the veteran testified that 
as part of his military training he had to jump into a 
sandpit in the dark.  He also testified that as a result of 
the jump he hurt his feet and had to be driven to the base 
hospital, where he spent two to three weeks recovering from 
the injury to his feet.  

This evidence does not warrant service connection either for 
pes planus or for hammertoes.  The opinion of a medical 
examiner in service who concluded that pes planus existed 
prior service, together with the relatively short period of 
time between the veteran's entrance examination and the onset 
of complaints, provide clear and unmistakable evidence that 
pes planus existed prior to service.  

The Board is cognizant that the signed statements of a 
veteran relating to the origin, or incurrence of any disease 
or injury made in service, if against his or her own 
interest, are of no force and effect if other data do not 
establish the fact.  38 C.F.R. § 3.304(b)(3).  The Board, 
therefore, does not rely upon the veteran's in service 
representation concerning the onset of foot pain in 
concluding that pes planus existed prior to service.  To the 
extent that the physician, upon whose opinion the Board does 
rely, utilized the veteran's statement in rendering a 
conclusion, however, the Board observes that the history of 
pre-service foot pain provided by the veteran during service 
is consistent with a similar history of symptoms provided by 
the veteran during examinations after service in March 1945 
and October 1946.  There exists, therefore, other data that 
establish a history of foot pain prior to service.  Although 
the veteran during a later examination appears to have 
related a different history, the Board finds more probative 
those statements made closer in time to the period of service 
to which the veteran contends that his disability is related.  
The Board, therefore, finds that bilateral pes planus clearly 
and unmistakably existed prior to service.

The claims file also contains clear and unmistakable evidence 
that the veteran's pes planus was not aggravated during 
service.  In particular, the medical examiner in service who 
concluded that pes planus existed prior to service also 
concluded that pes planus was not thereby aggravated.  The 
Board, therefore, finds that bilateral pes planus clearly and 
unmistakably did not grow permanently worse during service.   

Although the veteran recently testified that he injured his 
feet while jumping in service, that history did not appear 
during prior examinations and did not appear in service 
medical records.  Furthermore, service medical records do not 
document treatment for the sort of injury that the veteran 
related during that testimony.  The Board finds more 
probative the medical histories provided by the veteran 
closer in time to service than that offered many years later.  
That fact, taken together with the lack of documentation in 
service medical records of a foot injury, leads the Board to 
find that the veteran did not sustain an injury to the feet 
while in service.  

The Board has considered the February 1998 opinion that the 
veteran's foot condition is not congenital and could possibly 
have been caused by an injury while in service.  The Board, 
however, attaches little weight to the opinion, which is both 
vague and couched in equivocal terms.  The opinion does not 
offer a clear diagnosis of the disorder the etiology of which 
is at issue and does not identify the nature of the alleged 
injury or precisely when it occurred.  It does not reflect 
that it is predicated upon a review of service medical 
records and appears to be merely a statement in the abstract, 
without explanation, that the symptomatology associated with 
the veteran's feet or left foot could possibly be the result 
of an earlier trauma, perhaps one sustained while the veteran 
was in service.  The author of that letter indicates openly 
that it would be impossible for him to offer a conclusion as 
to when such an injury actually happened.  The Board finds 
much more compelling the conclusion formed in service 
contemporaneous with the veteran's foot complaints, by a 
physician who had access to the veteran's records of 
treatment.  

The Board also concludes that hammertoes did not have its 
onset in service.  There is no medical evidence suggesting 
the presence of hammertoes in service and the absence of any 
findings in service medical records identifying the presence 
of hammertoes suggests that hammertoes was not present at 
that time.  The earliest reference to hammertoes appears in a 
report of a March 1945 VA examination.  Although a February 
2000 opinion suggests that a hammertoe deformity is secondary 
to flat feet, service connection is not in effect or 
warranted for flat feet.  Therefore, there is no basis for 
concluding that hammertoes are related to service, and the 
Board finds that they are not.  

The Board observes that there has been a significant change 
in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
considered it duties under the VCAA and fulfilled the VA's 
duties thereunder.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

The RO notified the veteran in a March 2001 letter of the 
changes in law created by the VCAA.  The RO also notified the 
veteran both in that letter and in the statement of the case 
of the type of evidence needed to substantiate his claim.  
The RO also invited the veteran to identify any evidence he 
wished to have considered in connection with this claim.  
However, the veteran failed to respond and has not identified 
the existence of any additional evidence he wishes to have 
made part of the claims file.  The RO, therefore, has taken 
all reasonable steps to obtain any additional evidence that 
might be available.  

With respect to providing examinations, the VCAA provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but 
(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

As explained above, evidence in the claims file contains 
sufficient evidence to conclude that pes planus clearly and 
unmistakably existed prior to service and clearly and 
unmistakably was not aggravated during service.  Further 
medical examination, with respect to those issues, therefore, 
is unnecessary.  

Examination also in unnecessary to address whether hammertoes 
are related to service.  Evidence in the claims file does not 
indicate that hammertoes may be related to service, except 
that they may be secondary to pes planus.  Inasmuch, as 
service connection for pes planus is not in effect and 
additional development is not warranted vis-à-vis the 
veteran's claim for service connection for pes planus, 
additional development also is not warranted for the 
veteran's claim for service connection for hammertoes.  All 
necessary development has been completed.  Because the 
evidence before the Board indicates the veteran's disorders 
were not incurred in or aggravated during active service, the 
veteran's claims must be denied.   


ORDER

The appeal is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

